HATCHETT, Circuit Judge:
In this case, an attack is made upon a district court’s order based on a local rule regarding attorney’s fees. Appellant contends that the rule is ambiguous. Finding that we need not reach that issue, we reverse and remand for further proceedings on another ground.
On July 23, 1985, the United States District Court for the Southern District of Florida entered a partial final judgment in favor of the appellant, Kelly L. Davidson. At that time, the district court reserved jurisdiction for the hearing of any motion for and assessment of attorney’s fees. Subsequently, Avon Park appealed from the partial final judgment. On August 27, 1986, finding that the order was sufficiently final to be appealable, we affirmed the district court’s judgment, without opinion, 800 F.2d 265. On September 23, 1986, this court issued its mandate to that effect. Following this court’s affirmance of the district court’s judgment, Davidson, within thirty days of the issuance of the mandate, filed a motion to tax attorney’s fees, for fees at trial and for fees on appeal.1 On November 20, 1986, the district court ruled that Davidson’s motion was not timely filed pursuant to the local rules and denied the motion.
Rule 10(F) of the Rules of the Southern District of Florida provides:
Motions to tax costs and claims for attorney’s fees authorized to be claimed in accordance with law in actions or proceedings shall be filed by the parties, where appropriate, no later than thirty (30) days following the entry of final judgment or other final dispositive order, if any.
Davidson contends that the rule may reasonably and logically be read to allow for the filing of a “claim” for attorney’s fees in the original pleading, or for the filing of a motion or claim within thirty days after a “final dispositive order” entered after final judgment (the mandate). He also contends that the district court’s local rule cannot control the time for the filing and the awarding of attorney’s fees for services rendered on appeal in this court.
As to fees for services on appeal, we hold that the district court is not authorized, by local rule or otherwise, to control the filing time or assessment of attorney’s fees for services rendered on appeal. While it is clear that district courts are authorized to adopt local rules “establishing timeliness standards for the filing of claims for attorney’s fees,” such rules have no binding effect on this court with regard to fees on appeal. White v. New Hampshire Dept. of Employment Security, 455 *174U.S. 445, 454 & n. 16, 102 S.Ct. 1162, 1167-68, & n. 16, 71 L.Ed.2d 325 (1982). Consequently, because we find that Davidson’s motion for attorney’s fees for services on appeal could not be foreclosed by the local rule, we reverse the district court on this issue.
Having determined that the district court is not authorized to control assessment of attorney’s fees on appeal, we now focus our inquiry on whether the district court properly denied Davidson’s motion for attorney’s fees for services rendered in the district court.
The appellee, Avon Park, contends that compliance with Rule 10(F) may only be achieved if the moving party files a motion for taxation of fees within thirty days of final judgment or other final dispositive order. Davidson contends that Rule 10(F) is susceptible of more than one plausible interpretation. Specifically, he argues that a party may comply with the local rule by making a timely “claim” for attorney’s fees. Thus, having made his claim for attorney’s fees in his initial complaint and again in the amended complaint, Davidson urges that he has complied with the requirements of the rule — as the rule is actually written. Additionally, Davidson argues that he filed the motion for attorney’s fees within thirty days of the final disposi-tive order — the mandate.
We need not determine whether the rule is ambiguous.2 The record indicates that the district court led Davidson to reasonably believe that the rule would not be applied, under the circumstances of this case, in such a manner as to deny him fees for trial and appellate work.3
At the end of the merits hearing, the district court specifically reserved jurisdiction for the purpose of hearing any motion for an assessment of attorney’s fees. It follows that Davidson reasonably could have taken the district court’s comments and the phrase “other final dispositive order” to mean the mandate from this court. After all, if Davidson did not ultimately prevail, he would not be entitled to fees. We are convinced that Davidson reasonably relied upon the district court’s representations that the court would retain jurisdiction for the purpose of assessing attorney’s fees.
The district court’s decision is reversed, and the case is remanded for further proceedings consistent with this opinion.4
REVERSED AND REMANDED.

. The Civil Rights Attorney’s Fee Award Act of 1976, 42 U.S.C. § 1988, provides, in pertinent part, that: In any action or proceeding to enforce a provision of sections 1981, 1982, 1983, 1985, and 1986 of this title, Title IX of Public Law 92-318 ... or Title VI of the Civil Rights Act of 1964 ..., the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.


. District courts regularly review and invite comments regarding local rules; therefore, any amendment of the local rule, if needed, may be accomplished through that process.


. At the conclusion of the merits hearing, the following colloquy took place:
THE COURT: Mr. Grizzard, send me a proposed form of final judgment. Well, won't be an issue of attorneys fees—
MR. GRIZZARD: If you would rather reserve, I'll send you one—
THE COURT: Let’s wait until — reserve that issue until we decide the issue of attorneys fees. Make a motion for attorneys fees as you deem appropriate, or do you want—
MR. GRIZZARD: How about a partial judgment?
THE COURT: Okay. The Court will enter a final judgment and will retain jurisdiction for the purpose of making a finding as to attorneys fees and taxing costs at some future time.
Court will be in recess then until tomorrow morning at 9 o’clock.
(Trial concluded) (emphasis supplied)


.For fees on appeal in the Eleventh Circuit, a party should file a petition for attorney’s fees for services rendered on appeal with the clerk of the Eleventh Circuit not later than 14 days after the Eleventh Circuit opinion issues. The Eleventh Circuit may rule on the petition, rule on some aspects of the petition, or refer the matter to the district court.
With regard to fees on appeal, Davidson is advised to submit his petition for attorney’s fees to this court, with affidavits in support thereof, within 14 days of issuance of this opinion.